Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


    No. 12-1117

                   HECTOR RENE LOAIZA ARCHILA,

                              Petitioner,

                                    v.

                      ERIC H. HOLDER, JR.,
             ATTORNEY GENERAL OF THE UNITED STATES,

                              Respondent.


                PETITION FOR REVIEW OF AN ORDER
              OF THE BOARD OF IMMIGRATION APPEALS


                                 Before

                    Howard, Stahl, and Lipez,
                         Circuit Judges.



     Robert Michael Warren on brief for petitioner.
     Rebecca Hoffberg Phillips, Trial Attorney, Office of
Immigration Litigation, Civil Division, Stuart F. Delery, Acting
Assistant Attorney General, and Ada E. Bosque, Senior Litigation
Counsel, on brief for respondent.




                          November 16, 2012
            STAHL, Circuit Judge.        Hector Rene Loaiza petitions for

review of the denial by the Board of Immigration Appeals (BIA) of

his applications for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT).               Because the BIA's

decision    is   supported      by   substantial   evidence,   we   deny   the

petition.

                                I.   Background

            Loaiza, a citizen of Guatemala, entered the United States

without inspection on January 23, 1993.               Five months later, he

applied for asylum and withholding of removal, citing the danger

from paramilitary and guerrilla groups in Guatemala as the reason

for his application.      In May 2008, he was interviewed by an asylum

officer.    Later that year, after being served with a Notice to

Appear, Loaiza conceded removability, renewed his request for

asylum and withholding, and added a request for CAT protection. He

appeared with counsel for a merits hearing before an Immigration

Judge (IJ) in February 2010.

            At   the   merits    hearing,    Loaiza   testified   about,   and

produced documentary evidence of, various threats and acts of

violence directed at his family and neighbors by clandestine groups

affiliated with the Guatemalan military or communist guerrilla

organizations.     Loaiza's father was tortured, and his brother and

brother-in-law were murdered. More than once, Loaiza was forced to

flee his home to avoid forced recruitment or violence at the hands


                                       -2-
of these clandestine groups.   A psychologist testified that these

experiences had traumatized Loaiza, leaving him with symptoms of

Post-Traumatic Stress Disorder.

           The IJ denied Loaiza's application. He credited Loaiza's

testimony, but found that Loaiza had failed to show a nexus between

his fear of persecution upon returning to Guatemala and his race,

religion, nationality, membership in a particular social group, or

political opinion, as required to justify asylum or withholding of

removal.   See Mayorga-Vidal v. Holder, 675 F.3d 9, 13 (1st Cir.

2012). He also found that Loaiza's CAT claim failed because Loaiza

had not shown that he would be tortured in Guatemala.

           On appeal, the BIA agreed with the IJ that Loaiza had

failed to show that any past or feared future persecution was on

account of a protected ground.          The BIA assumed that Loaiza's

family could be a particular social group, but concluded that he

had not shown a link between his fear of future persecution and his

family membership.   Likewise, the BIA found no evidence to support

Loaiza's claim that he was persecuted because the clandestine

groups imputed a political opinion of "neutrality" to Loaiza and

his family.   Finally, the BIA agreed with the IJ that Loaiza had

not shown sufficient evidence that the Guatemalan government would

torture him or acquiesce in his torture if he returned.




                                  -3-
                             II.    Discussion

            Our review of the BIA's decision is deferential.                  The

BIA's "findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary."

8 U.S.C. § 1252(b)(4)(B). Thus, we will "accept the BIA's findings

so long as they are 'supported by reasonable, substantial, and

probative    evidence   on   the   record    considered       as   a    whole.'"

Scatambuli v. Holder, 558 F.3d 53, 58 (1st Cir. 2009) (quoting

Sharari v. Gonzáles, 407 F.3d 467, 473 (1st Cir. 2005)).                We review

the BIA's legal interpretations de novo.            See id.    Where, as here,

the BIA affirms and elaborates on the IJ's findings, we review both

decisions.    Chanthou Hem v. Mukasey, 514 F.3d 67, 69 (1st Cir.

2008).

            To be eligible for asylum, an applicant must establish a

well-founded fear that he will be persecuted upon repatriation on

account of a protected ground: race, religion, nationality, social

group membership, or political opinion. Mayorga-Vidal, 675 F.3d at

13.   A fear is well-founded if it is both genuine and objectively

reasonable.    Mendez-Barrera v. Holder, 602 F.3d 21, 25 (1st Cir.

2010).   An applicant seeking withholding of removal must clear the

higher bar of showing that future persecution on account of one of

the   statutory   grounds    is    more    likely    than   not    to    occur.

Mayorga-Vidal, 675 F.3d at 13.              To satisfy the on-account-of

requirement, an applicant must provide at least "some evidence,"


                                     -4-
whether direct or circumstantial, of his persecutors' motives.

I.N.S. v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (emphasis

omitted).

              Before this court, Loaiza asserts that the BIA erred by

finding that he failed to show a nexus between the persecution he

fears in Guatemala and either his family membership or an imputed

political opinion of neutrality. He also suggests -- for the first

time -- that he was targeted as a member of a social group

comprised of "persons who resist clandestine groups." Because this

novel argument was not raised before the BIA, we will not consider

it.    See Silva v. Gonzales, 463 F.3d 68, 72 (1st Cir. 2006) ("Under

the    exhaustion         of   remedies     doctrine,     theories    insufficiently

developed before the BIA may not be raised before this court.").

Likewise, because Loaiza makes no more than a cursory reference to

his CAT claim, that claim is waived.                    See Morgan v. Holder, 634

F.3d    53,    60     (1st      Cir.   2011)      (deeming     abandoned   a   "wholly

undeveloped"        CAT     claim).       Thus,    we   turn   to   Loaiza's   family-

membership and political-opinion claims.

                   Family      membership    can    constitute      membership   in   a

particular social group for asylum purposes. "[T]o ground a viable

asylum claim, that family membership must be at the root of the

persecution, so that family membership itself brings about the

persecutorial conduct." Ruiz v. Mukasey, 526 F.3d 31, 38 (1st Cir.

2008).        We    cannot      conclude    that    the   record     compels   such   a


                                            -5-
conclusion here.       Loaiza testified that multiple members of his

family   were   the   victims    of    troubling       incidents     of     violence,

intimidation, and even murder, but he did not establish that they

were targeted specifically because of their kinship.                         See id.

(noting that "it is not enough merely to show that multiple members

of a single family had negative experiences").                On this record, it

may be a plausible inference that the Loaiza family was targeted en

masse because of some family members' unwillingness to pick a side

in the government-guerrilla conflict, but it is also plausible

that, as the BIA concluded, they were simply victims of the chaotic

lawlessness that prevailed in Guatemala.                See Escobar v. Holder,

No. 11-2086, 2012 WL 5193223, at *2 (1st Cir. Oct. 22, 2012)

(noting widespread civil strife and violence in Guatemala during

the same time period).        Where the IJ and the BIA choose between

equally plausible inferences, that choice is, a fortiori, supported

by substantial evidence.         See Morgan, 634 F.3d at 60; López de

Hincapie   v.   Gonzales,     494     F.3d    213,    219   (1st     Cir.    2007).

Accordingly,    we    conclude   that    Loaiza      has    failed    to    show the

requisite link between the persecution he fears and his family

membership.

           Likewise, we reject Loaiza's imputed-political-opinion

claim.   Even if this claim is not, as the Government contends, too

perfunctory for us to consider, the requisite nexus is absent.                    To

succeed,   Loaiza     must   show     that    his    persecutors     attributed       a


                                        -6-
political    opinion    to   him    (correctly     or   not)    and    that   this

attributed    opinion    was   a    motive   for    the   persecution.           See

Elias-Zacarias, 502 U.S. at 482, 483; Mayorga-Vidal, 675 F.3d at

18.   Loaiza appears to ground his political-opinion claim in his

efforts to avoid recruitment by guerrilla and militia groups.                    But

the Supreme Court has held that resisting guerrilla recruitment is

not inherently political; a person might resist for any number of

apolitical reasons.      Elias-Zacarias, 502 U.S. at 482.              Here, even

if Loaiza's resistance was political -- he testified that he

opposed the guerrillas' "corrupt" and violent actions -- he has

offered no evidence that his resistance was understood by the

guerrillas   to   be    political    in   nature.       See    id.    (finding    no

statutory nexus where there was no "indication . . . that the

guerrillas . . . believed that Elias-Zacarias' refusal [to join

them] was politically based").        Consequently, this claim too falls

short.

            In sum, Loaiza has failed to show an evidentiary basis

for his claims sufficient to compel the conclusion that the BIA

erred.   See 8 U.S.C. § 1252(b)(4)(B).             Although Loaiza's fear of

returning to the violent conditions that plague Guatemala is

understandable, the absence of the requisite statutory nexus is

fatal to both his asylum and withholding of removal claims.

Accordingly, we need not address his argument, based on In re

Mogharrabi, 19 I. & N. Dec. 439 (BIA 1987), that the BIA somehow


                                      -7-
misapplied the well-founded-fear standard.     As Mogharrabi itself

notes, "an alien who succeeds in establishing a well-founded fear

of persecution will not necessarily be granted asylum.     He must

also show that the feared persecution would be on account of" a

statutory ground. Id. at 447 (emphasis added). Because Loaiza has

not made that showing, we deny his petition.

                        III.   Conclusion

          For the foregoing reasons,    we deny the petition for

review.




                               -8-